DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the arguments filed 25 MAY 2021.  The status of the claims is as follows:
Claims 1-8 and 10-37 are pending.
Claims 30-37 are withdrawn (without traverse, 26 SEP 2016).
Claim 9 is canceled.
The cancellation of Claim 9 overcomes the previous rejection of this claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8, 10-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 (U.S. Patent 7,138,156) in view of Pradhan ‘313 (U.S. Patent 8,300,313), Bergren ‘013 (U.S. Patent 5,729,013), DeCusatis ‘869 (U.S. PGPub 2003/0072869), and Dong ‘439 (U.S. PGPub 2011/0061439).
Claim 1 – Myrick ‘156 discloses a method comprising:
Receiving, by a fabrication system, a design of an integrated computational element (ICE) (Figures 3 and 5, Column 10 Lines 20-55), the ICE design comprising specification of a substrate and a plurality of layers (Column 5 Lines 24-40), their respective target thicknesses (Column 5 Lines 27-28) and complex refractive indices (Column 2 Lines 50-55 disclose that complex refractive indices are considered), and wherein a notional ICE fabricated in accordance with the ICE design is related to a characteristic of a sample (Column 4 Lines 44-50, the filter is being designed to particular sample spectroscopic measurements), and wherein a notional ICE fabricated in accordance with the ICE design is related to a characteristic of a sample (Column 4 Lines 45-65);
Forming, by deposition of material and by the fabrication system, at least some of the plurality of layers of an ICE in accordance with the ICE design (Page 10 Line 20 – Page 14 Line 6).
Myrick ‘156 further discloses an embodiment where the deposited layers are alternately low and high refractive index layers (Column 5 Lines 25-40).
Myrick ‘156 does not disclose control of the temperature of the formed layers.  Pradhan ‘313 discloses the formation of optical transmission filters (Column 1 Lines 25 – 30).  The filters are designed to alternate high and low refractive index layers (Column 5 Lines 48 - 65).  Pradhan '313 further teaches that the indices of refraction of the materials in use in this system are temperature dependent at Column 7 Lines 38 - 57 and that the substrate is held at specific temperatures (same citation).  Examiner particularly notes that Pradhan ‘313 teaches that “The indices of refraction of the applied materials… are functions of temperature, pressure, and thermal treatment.” (Column 7 Lines 40-
Myrick ‘156 / Pradhan ‘313 do not disclose that the ICE design is specifically related to a characteristic of a sample of wellbore fluids.  Myrick '156 is drawn to the formation of optical filters which measure predetermined characteristics of desired spectra (Abstract, e.g. Column 4 Lines 44 - 50).  Bergren ‘013 discloses an infrared detection device for use in the analysis of wellbore fluid (Column 5 Line 11 – Column 6 Line 10, notably Column 6 Lines 2-10) and teaches that the measurement is conducted by passing radiation through the wellbore fluid and through a filter designated to be suitable for facilitating the desired spectrum analysis.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified the method of Myrick ‘156 / Pradhan ‘313 to produce a filter whose properties are related to spectral analysis of wellbore fluids as suggested by Bergren ‘013, as Myrick ‘156 / Pradhan ‘313 want to produce tailored optical filters and Bergren ‘013 teaches that optical filters tailored to analyzing wellbore fluid are known and desired in the art.
Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 do not disclose control of the temperature while the material is being deposited.  As stated above, Pradhan ‘313 teaches that control and measurement of the temperature are required in order to obtain a deposited layer with desired optical properties, but there is not an 
Examiner further notes that Pradhan ‘313, in its discussion of design of the filter component (Column 7 Line 38 – Column 8 Line 4), clearly states that the difference in temperatures between deposition and final conditions needs to be considered so that desired optical indices will be obtained in the final product (Column 7 Lines 54 – 57).  Pradhan ‘313 further states that while the calculations used during fabrication use “in situ” values, the goal is to use these values to obtain desired application values at the end of the process (Column 8 Lines 1 – 4).  As such, the control process of Pradhan ‘313 ensures that the completed device has optical properties which are suitable for performing the desired functions of the completed device in an operating environment.
Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 disclose the use of the spectral filter in a downhole application (e.g. Bergren ‘013 Columns 6 
Claim 2 – Myrick ‘156 discloses the formation of a desired filter to correlate to specific spectroscopic measurements at Column 4 Lines 45 – 65; Pradhan ‘313 discloses the control of the temperature of the substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 teaches real-time temperature control at PG 0022
Claim 3 – Claim 3 is rejected as Claim 2.  If a substrate is being held at a temperature, the substrate temperature is necessarily known and is being controlled to that specific temperature value.
Claims 8 – 19 – Each of Claims 8 – 19 is drawn to the selection of specific operation and fabrication temperature ranges.  As discussed above in the rejection of Claim 1, Pradhan '313 and DeCusatis ‘869 teaches that it is known to particularly control In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Alternatively, Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 discloses the claimed invention except for specific selection of operational and fabrication temperature ranges.  It would have been an obvious matter of design choice to select values for these ranges which lead to the formation of a desired optical product, since Applicant has not disclosed that the choice of temperature ranges solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with alternate temperature ranges (e.g. Claims 10 and 18 teach alternate temperature ranges for fabrication temperatures; Claims 8, 12, 14 and 17 all teach different inter-relations of the operational and fabrication temperatures).
Claim 20 – Myrick ‘156 (Column 11 Line 42 – Column 12 Line 50), Pradhan ‘313 (Column 9 Line 44 – Column 10 Line 52), and DeCusatis ‘869 (PG 0022) all disclose in-situ monitoring of the forming of the ICE layers.  As discussed above in the rejection of Claim 1, Pradhan '313 and DeCusatis ‘869 disclose controlling the temperature of the substrate to a desired value.  Myrick ‘156 discloses determination of the thickness based on the spectral results at Column 12 Line 51 – Column 13 Line 4.  Pradhan '313 discloses determination of the thickness based on the spectral results at Column 9 Lines 52 - 64.  As discussed above in the rejection of Claim 1, Pradhan '313 undertakes its 
Claim 21 – Myrick ‘156 discloses measurements of amplitude and phase components at Column 11 Line 60 – Column 12 Line 29.
Claim 22 – Myrick ‘156 discloses light intensity measurements at Column 11 Line 42 - Column 12 Line 6.  The transmission spectrum formed by comparison of the light intensity measurements in the presence and absence of probe light (light and dark spectra, respectively) is referred to as the actual spectra.  The actual spectra and the calculated spectra are then compared to each other at Column 12 Lines 42-50 and the differences between them are optimized to provide a measurement of the layer's actual thickness at Column 12 Line 51 - Column 13 Line 4.
Claim 23 – Myrick ‘156 discloses in-situ spectroscopy at Column 11 Line 60 – Column 12 Line 29.
Claim 25 – Pradhan ‘313 discloses the relationship between temperature and refractive index, as well as means for using this relationship to deposit desirable layers, at Column 7 Line 38 – Column 8 Line 4.  Myrick ‘156 discloses adjusting of the number and thicknesses of layers based on spectral analysis of the deposited layers at Column 12 Line 51 – Column 14 Line 6.  In particular, Examiner notes Column 14 Lines 1-6, which state that at some point in the process, all layers that could be added by the filter design algorithm fall below the thickness criteria and are thereby eliminated from the design (e.g., not deposited).
Claims 26, 27, and 29 – Claims 26, 27, and 29 are rejected as Claim 25 based on the teachings of Myrick ‘156 cited in the rejection of Claim 25.
Claim 28 – Myrick ‘156 discloses adjustment of deposition rates within the deposition of a single layer of material at Column 13 Lines 19 – 37.  It is disclosed at Lines 19 - 23 thereof that the reason for variation is to adjust for discrepancies in the assumed thickness and the measured thickness based on the previous deposition pass.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 3 above, and further in view of Kimura ‘054 (U.S. Patent 7,952,054).
Claim 4 – Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 are silent as to specific temperature control means.  As discussed above, Pradhan ‘313 discloses thermal control of a substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 discloses thermal control of a substrate at PG 0022.  Kimura ‘054 discloses a substrate support with a heating element disposed thereon (Abstract, Figure 1b and element 3a, Column 2 Lines 46-55).  The conductive layer is disclosed as being electrically conductive at e.g. Column 11 Lines 30-36 (current-carrying materials are electrically conductive), and the conductive layer 3 is expressly disposed on the base member 1 (Column 7 Lines 23-32, the heat-resistant base member is analogous to the substrate support of the claimed invention and the conductive layer is analogous to the electrical conductive heating elements of the claimed invention).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 to include the heating element of Kimura ‘054, as Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 want to control .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 3 above, and further in view of Dvorsky ‘864 (U.S. Patent 5,886,864).
Claims 5 and 7 – Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 are silent as to specific temperature control means.  As discussed above, Pradhan ‘313 discloses thermal control of a substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 discloses thermal control of a substrate at PG 0022.  Dvorsky ‘864 discusses a substrate support member for uniform heating of a substrate (Title, Abstract, Column 1 Lines 50 – 64, Column 2 Lines 12 – 19) and discloses the use of resistance heating, radiant heating, and inductive heating as known methods for heating the support.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 to use specific types of heating means as disclosed by Dvorsky ‘864, as Pradhan ‘313 wants to control the temperature of a substrate and Dvorsky ‘864 discloses several known methods for controlling the temperature of a substrate in a deposition process.  The radiant heating means are applicable to Claim 5, and the inductive heating means are applicable to Claim 7.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 3 above, and further in view of Dobson ‘245 (U.S. Patent 4,959,245).
Claims 5 and 6 - Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 are silent as to specific temperature control means.  As discussed above, Pradhan ‘313 discloses thermal control of a substrate at Column 7 Lines 38 – 57; DeCusatis ‘869 discloses thermal control of a substrate at PG 0022.  Dobson ‘245 discloses means of heating a substrate to desired temperatures for the growth of a layer of material (Column 6 Lines 28-40) using external radiant heating sources, e.g. lasers, for the purpose (same citation).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 to use a laser heating means to control the temperature of the substrate as disclosed by Dobson ‘245, as Pradhan ‘313 wants to control the temperature of a substrate in a deposition process and Dobson ‘245 discloses that lasers are known to be used for controlling the temperature of a substrate in a deposition process.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Myrick ‘156 / Pradhan ‘313 / Bergren ‘013 / DeCusatis ‘869 / Dong ‘439 as applied to claim 20 above, and further in view of Grimshaw ‘891 (WO 2005/045891).
Claim 24 – Myrick ‘156 / Pradhan '313 / Bergren ‘013 / DeCusatis ‘869 does not fairly disclose in-situ physical monitoring.  Grimshaw ‘891 is drawn to a method and apparatus for measuring and monitoring coatings (Title, Abstract, Page 1 Lines 8-11).  The method is disclosed as particularly viable for translucent coating deposited by .

Response to Arguments
Applicant's arguments filed 25 MAY 2021 not specifically addressed above have been fully considered but they are not persuasive.
Applicant argues (Pages 10-16) that the combined references, in particular Pradhan ‘313, do not teach or suggest the claimed control relationship such that the completed ICE relates to the characteristic of the sample at temperatures at which the 
Examiner notes that Applicant does not provide any further reason for allowance of any claim depending from Claim 1 other than that Claim 1 is allegedly allowable.  As discussed above, Examiner respectfully maintains that Claim 1 is properly rejected.  In the absence of specific arguments for the patentability of the dependent claims, Examiner respectfully maintains the rejections of Claims 2-8 and 10-29 for the reasons expressed above.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712